542 F.2d 363
Dale WILTSE, Plaintiff-Appellant,v.James CLARKSON et al., Defendants-Appellees.Gabriel GLANTZ, Plaintiff-Appellant,v.James CLARKSON et al., Defendants-Appellees.
No. 76-8183.
United States Court of Appeals,Sixth Circuit.
Oct. 7, 1976.

Gabriel Glantz, Detroit, Mich., for plaintiffs-appellants.
Alger H. Strom, Pontiac, Mich., W. Kent Clarke, Jr., Southfield, Mich., for defendants-appellees.
Before PECK, McCREE and LIVELY, Circuit Judges.

ORDER

1
This matter is before the Court on the petition of the plaintiffs for permission to appeal.  Therein plaintiffs, having failed to obtain the certification necessary to seek an interlocutory appeal pursuant to 28 U.S.C. § 1292(b) in this case in which no final order has been entered in the district court, seek to circumvent that procedure by reference to Rule 2, Federal Rules of Appellate Procedure.  However, that Rule does not provide an alternate or substitute procedure for that prescribed under 28 U.S.C. § 1292(b), and does not vest in this Court jurisdiction in a case not otherwise properly before it.  See generally, Benton Harbor Mal.  Indus. v. International Union, 355 F.2d 70 (6th Cir. 1966); Oppenheimer v. Los Angeles County Flood Control Dist., 453 F.2d 895 (9th Cir. 1972); and Gialde v. Time, Inc., 480 F.2d 1295 (8th Cir. 1973).  Accordingly,


2
IT IS ORDERED that the Petition for Permission to Appeal be and it hereby is denied.